Title: To Thomas Jefferson from Ferdinand Grand, 24 November 1785
From: Grand, Ferdinand
To: Jefferson, Thomas



Sir
Paris 24th. 9bre. 1785

In Consequence of the letter which you did me the honour of writing me this morning I thought that I could not but decline paying Mr. Carmichael’s Bill, as I am not impowered to discharge his Drafts for account of the States, but was on the contrary enjoined Several times by Mr. Morris not to pay any Sum except upon his own Bills, which Directions the present Commissioners of the Treasury have not altered.
I shall write next post to Mr. Carmichael on this Subject and I regret that the Bill was not presented untill it was due, as it would have afforded time Sufficient to have his answer.
I am with much Respect Sir your most obedient humble Servant,

Grand

